The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $250 and to serve 30 days in the county jail.
The judgment was entered on April 9, 1927. Thereafter extensions of time were made, and the case was filed in this court on July 16, 1927. A motion to dismiss has been filed by the state, setting out that the appeal was not filed within the time fixed by the trial court. The motion should be and the same is overruled.
No briefs in support of the appeal have been filed, and examination of the case-made discloses no jurisdictional or fundamental error.
The case is affirmed. *Page 136